Citation Nr: 1534371	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to August 1, 1986 for the award of service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel










INTRODUCTION

The Veteran had active service from April 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued by the RO.  

The issues of entitlement to service connection for a head injury, loss of three molars, and bilateral knee disabilities have been raised by the record in a July 2015 VA Form 21-526b, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in an unappealed July 1974 rating decision.

2.  After the July 1974 rating decision, VA next received the Veteran's claim to reopen the previously denied claim for entitlement to service connection for diabetes on August 1, 1986; none of the correspondence or submissions received prior to this date may be construed as an informal claim for service connection for diabetes or as a claim to reopen the previously disallowed claim for service connection.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 1, 1986, for the award of service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015). 

In this case, the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for diabetes.  In this regard, the Board notes that once a claim for service connection is granted the claim is substantiated and additional VCAA notice is not required for the downstream issues such as the disability rating and effective date, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran was provided proper notice regarding the underlying claim for service connection by way of an October 2008 notification letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  As this is an effective date issue, examination is not necessary.  

Given the above, no further action related to the duties to notify and assist is required in this case.  

Earlier Effective Date for Diabetes Mellitus, Type II

The Veteran seeks an earlier effective date for his service-connected diabetes mellitus, type II.  In a February 2011 rating decision the RO granted an effective date of August 1, 1986 under Nehmer (further discussed below).  The main contention of the Veteran is that his effective date should be the date of his original claim in 1974 or January 14, 1971, one year after separation from service.

Generally, the assignment of an effective date is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a). 

Additionally, the effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation or date entitlement arose.  38 C.F.R. § 3.400(B)(2).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).  The Board notes that 38 C.F.R. § 3.155 was recently amended; however, the version above is applicable to this case given the timeframe at issue.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  

Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  See 38 C.F.R. § 3.114(a).

An exception to the regulations regarding effective dates for disability compensation involves members of the Nehmer class under 38 C.F.R. § 3.816.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  Id. 

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4.

In accordance with Nehmer and its implementing regulation, if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the date VA received the claim, unless filed within a year of separation from service or some other exception is applicable.  See 38 C.F.R. § 3.816(c)(1), (3).  

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the date VA received the claim, unless filed within a year of separation from service or some other exception is applicable.  See 38 C.F.R. § 3.816(c)(2), (3).  The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001.

If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816(c)(3).  

If the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  

The record indicates that the Veteran's diabetes was first diagnosed in August 1971.  

In 1974, the Veteran filed his original claim for service connection for diabetes, and a July 1974 rating decision denied that claim.  The Veteran was notified of this decision by an August 1974 letter and did not initiate a timely appeal or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 19.118, 19.153 (1975).  There are two pieces of medical evidence in the file that may have been submitted within one year after the rating decision, although neither is date stamped by VA.  Both are statements from the Veteran's physicians sent to VA in response to VA's inquiries about treatment pertaining to the Veteran.  Neither statement is noted in the July 1974 rating decision; both are dated by the treating physicians in June 1974.  Even assuming these records were not part of the file at the time of the July 1974 rating decision, but were submitted within one year of the rating decision, neither document constitutes new and material evidence.  Both documents essentially confirm that the Veteran had diabetes at the time.  The rating decision recognized that the Veteran had diabetes and denied the claim because the diabetes was not shown to be due to service.  See July 23, 1974 VA Form 21-6796 (Rating Decision); July 25, 1974 VA Form 21-523 (Disallowance Disability or Death Claim).  The denial of benefits in 1974 does not qualify for consideration under 38 C.F.R. § 3.816 as it was made prior to September 25, 1985.  38 C.F.R. § 3.816(c)(4).  

On August 1, 1986, VA received the Veteran's first application to reopen his previously denied claim for service connection for diabetes.  None of the correspondence or submissions received between July 1974 and August 1, 1986 may be construed as an informal claim for service connection for diabetes or as a claim to reopen the previously disallowed claim for service connection.  Even if the Board considered the two medical statements discussed above as filed more than one year after the July 1974 rating decision was issued, neither document constitutes a claim for benefits.  First, a claim must request a determination of entitlement or evidence a belief in entitlement to VA benefits.  38 C.F.R. § 3.1(p) (1975).  The documents are medical summaries from physicians and do not express any interest in entitlement to VA benefits.  The Board recognizes that in 1974 a report of examination could constitute an informal claim.  38 C.F.R. § 3.157 (1975).  However, this only applies when a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  As such is not the case here the medical statements did not constitute informal claims.  Second, an informal claim must be filed by a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155 (1975).  The medical statements appear to have been submitted by the Veteran's physicians.  The Veteran's physicians are not parties who may file a claim on his behalf.  

The Board acknowledges that the original claim for service connection for diabetes was filed in 1974.  However, after this claim was finally denied the evidence demonstrates that he did not file a formal claim, an informal claim, or indicate intent to file a claim to reopen service connection for diabetes prior to August 1, 1986.  Further, the Veteran has not asserted that he filed a claim between the original claim in 1974 and August 1, 1986.  Given the evidence above, an earlier effective date is not warranted when considering 38 C.F.R. § 3.400.

In regards to the regulations pertaining to Nehmer, the Board notes that VA denied service connection for diabetes in a July 1990 rating decision; therefore, 38 C.F.R. § 3.816(c)(2) is applicable.  Under that regulation, the effective date should be the later of the date the claim was received by VA or the date the disability arose.  Id.  In this case, the claim was received on the currently assigned effective date - August 1, 1986.  Therefore, an earlier effective date cannot be awarded prior to that date under 38 C.F.R. § 3.816(c)(2).  The Board notes that the claim to reopen was received years after the Veteran separated from service in 1970 and § 3.816(c)(3) is not applicable.

Under 38 C.F.R. § 3.114 an earlier effective date may be granted based on a liberalizing law; however, the effective date can be no earlier than the effective date of the liberalizing law.  In this case the liberalizing law would be the addition of diabetes to the list of disease for which the VA Secretary has determined there exists an etiological relationship to herbicide exposure, which became effective May 8, 2001.  Here, the 1986 assigned effective date already predates the 2001 date of the liberalizing law.  As such, 38 U.S.C.A. § 5110(g) does not assist the Veteran.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)

In sum, the July 1974 rating decision denying service connection for diabetes became final and a new claim was not received until August 1, 1986.  The Veteran served in Vietnam, and he was granted presumptive service connection for diabetes based on exposure to herbicides during such service.  As such, he is a Nehmer class member and, thus, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to August 1, 1986, for the award of service connection for diabetes.  Thus, an effective date earlier than August 1, 1986, for the grant of service connection for diabetes mellitus is not warranted.


ORDER

Entitlement to an effective date earlier than August 1, 1986, for the grant of service connection for diabetes mellitus, type II is denied. 




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


